Question Time (Commission)
The next item is Question Time (B7-0203/2009).
The following questions are addressed to the Commission.
Part One
Subject: Protection of the textile and clothing industries in the context of international trade
The grave predicament of the textile and clothing industries in certain EU Member States, including Portugal, calls for a coherent and concerted public policy strategy in favour of investment in innovation, differentiation, training and conversion.
However, such measures also imply the need, in the context of international trade, to take the necessary actions to protect industry in the Member States, especially in the case of the more vulnerable areas such as textiles and clothing.
What measures is the Commission taking for the protection of the textile and clothing sector in the EU Member States in the context of new free-trade agreements with third countries, especially in Asia and as in the case of South Korea?
What measures is the Commission taking in the context of the urgent need for market regulation in the context of trade, on a worldwide basis and going beyond regulation of the financial markets alone?
Member of the Commission. - We follow very closely the effects of the financial crisis on our industrial sectors, including of course the textile and clothing sector, an important and strong industry in the European Union.
We reacted to this crisis by setting up the European Recovery Plan complemented by the European Globalisation Adjustment Fund and the Temporary Community framework for State aid matters. These measures have also been relevant for the textile and clothing industry: for instance, the Globalisation Fund support has been used to reintegrate workers laid off in mostly small and medium-sized enterprises of the sector in Italy, Malta, Spain, Portugal, Lithuania and Belgium.
The textile and clothing sector comes from decades of managed trade. Since early 2009, trade in this sector has been fully liberalised. The sector has lived up to the challenge of liberalisation and has undertaken a process of restructuring and modernisation, which has not been easy.
The sector has reduced mass production and concentrated on products with higher value added and technological content. Today European textiles are known in the world for their innovation and technical performance. The sector has been evolving successfully and has maintained a world-class export performance. Market access issues are therefore a priority for it, and I am happy that our renewed market access strategy has been taken up by this industry with positive results.
And, of course, in our trade negotiations, such as the free trade agreement with Korea or the multilateral trade talks, we do take into account the sensitivities of the different industrial sectors, including the textile sector, and we aim for balanced deals.
(PT) Just yesterday we were talking here about the problem of the free trade agreement with South Korea, and the Commissioner knows that she needs business organisations. I would like to tell her that I myself have met with the various business organisations in Portugal and they have told me of their great concern at the clauses of this free trade agreement with South Korea. There are also great concerns across Europe.
The trade unions also have their concerns, and anyone who knows the countries of southern Europe, such as Portugal and Spain, and the areas where these industrial sectors predominate, will be well aware of how serious unemployment has become. In some municipalities, Commissioner, it is now over 20%, particularly in the north of Portugal. There are municipalities with textile mills where unemployment is over 20%! We are afraid that this situation may get worse, in a country where there is already considerable poverty. I therefore ask you what specifically is going to be done ...
(The President cut off the speaker)
It is to Mrs Figueiredo's credit that she shows such concern about the social impact of the closure of textile mills and the damage being done to the industry. But will the Commissioner agree with me that the South Korean Free Trade Agreement actually provides as many opportunities for European textile manufacturers as threats, and indeed gives our quality textiles access to the Korean market?
Member of the Commission. - I understand very well the strength of feeling. This is a very important industry and I agree completely with David Martin who has studied the detail of the deal with South Korea.
There is no doubt that we export far more clothing to Korea than they do to us, so there are real opportunities in the market. It is absolutely right that in thinking about everything we do on trade, we need to be mindful of the impact on industries, and that is exactly what we do.
I would be more than happy to continue this dialogue and to provide more information about how we approach this, because I agree completely with the view that we have to support our industries through this economic recession, be mindful of the poverty and deprivation that can occur, and give new trading opportunities that will actually help boost those economies and those sectors. That is precisely what we are seeking to do.
Subject: EU priorities for Intergovernmental Conference on Climate Change
What will be the specific priorities for the European Union in the context of the United Nations Intergovernmental Conference on Climate Change which will be held in Copenhagen this coming December?
Member of the Commission. - This is a very timely question and I could answer very briefly that the priorities are agreement in Copenhagen for reduction commitments by developed countries, nationally appropriate mitigation actions by developing countries, and finance.
I would, however, like to say a few more words. We now have less than three months until Copenhagen and the climate talks have now entered into a crucial phase.
With 250 pages of negotiating text on the table, the negotiations have not yet gathered sufficient momentum to come to an agreement that is ambitious and detailed enough. However, among most parties there is a sense of urgency and the willingness to focus on areas of convergence. The ultimate objective of the climate agreement is to keep global warming below 2 degrees Celsius, an objective that was endorsed at the last G8 summit and the Major Economies Forum.
We need comparable and more ambitious emission reduction targets for the group of developed countries, which in aggregate today offer less than 15% reduction as compared with 1990. This falls short of the 25-40% reduction required by science. We welcome the fact that Japan will strengthen its target. The EU has offered to take up a 30% reduction target if others make comparable commitments.
Developing countries should take appropriate mitigation actions to curb the growth of their emissions to 15-30% below business as usual by 2020. The EU proposes that developing countries (except Least Developed Countries) design and implement low carbon growth plans containing their key mitigation actions. These plans would then form the basis for targeted financial and other support.
Adequate international financing will be essential to reach an effective agreement in Copenhagen. Money will make or break the deal. We need to mobilise private investment and promote the establishment of a robust international carbon market, but substantial public funding will also be required. In this respect, it is worth mentioning the global partnership on technology, which aims at doubling investment in low carbon technologies. Furthermore, we have to strengthen support to the poorest and most vulnerable countries to adapt to the increasing adverse effects of climate change.
Last week, on 10 September 2009, the Commission adopted a communication on stepping up international climate finance, which aims at speeding up the international negotiations. There is a daunting task ahead of us, with intense negotiations over the coming months - but failure is not an option.
Mr President, I would like to thank Commissioner Dimas for his answer.
Very briefly, do we know what the real position of the United States of America is, now that there is a new administration, and are they using the same reduction figures that the EU is proposing? Secondly, with regard to Brazil, Russia, India and China, which are huge producers of CO2 emissions and other emissions, what role will they play, and what pressures can we in the European Union put on them to meet the same standards that we are demanding of our own?
(RO) Mr President, Commissioner, whenever we talk about climate change, we talk about measures for adapting to climate change, as well as for reducing the causes leading to climate change. I would like to ask the following question with the Copenhagen conference in mind: what priority is given to energy efficiency growth, including for developing countries, and also, what discussions are you having about the drinking water crisis, and obviously, the food crisis?
(DE) Is there an impact assessment of the changes to European competitiveness which will result from a reduction of 20% or 30% and of how that will affect small and medium-sized businesses and, above all, jobs?
Member of the Commission. - Regarding the United States, the new Administration has committed to reductions which are considerably more ambitious than those of the previous administration. However, they are still not as ambitious as those to which the European Union has committed, and fall below the level that science is telling us is required in order to keep global warming below 2°C, as was agreed by all the leaders of the major economies in July 2009 in L'Aquila, including the Americans, the Chinese and the leaders of the other countries that you mentioned.
But the discussions in the United States are ongoing. The Markey-Waxman bill has been voted on in the House and is now going to be voted on in the Senate. There are quite a lot of provisions which need clarification, and we have to see what the net result will be at the end, because this bill could be more ambitious than it appears to be today.
For example, if the calculation of emission reductions includes those achieved by investments in 'avoided deforestation' - depending on whether this is calculated in the United States' emission reduction target, or in the financing, or whatever - this is something which must be clarified in order to determine the comparability between the targets of the United States and the European Union and other developed countries.
The fact is that we are encountering a very positive attitude from this Administration, we are working closely with them, and we hope that together we shall work for a good result in Copenhagen, namely an agreement with the elements that I described previously.
Regarding Brazil, China, India, Mexico and other developing countries, of course we expect from them a reduction in the rate of growth of their emissions of the order of 15% to 30% below 'business as usual'. This is again what science is telling us is necessary in order to keep global warming below 2 °C. Reductions by developed countries alone will not suffice.
Some of these countries have already taken national measures which will lead to reductions in emissions, either by energy efficiency measures or investments in renewable sources of energy, but we need to intensify our cooperation with them - exchange of information, cooperation regarding technologies and transfer of technology - in order to achieve the reductions that we need.
Regarding cost reduction and, as you mentioned, energy efficiency, clearly all investments in energy efficiency are win-win-win situations. For example, by reducing the consumption of imported oil, not only do you save money, and you do not pay it to the oil-producing countries, but you also reduce CO2 emissions.
In many countries, especially developing countries, where there are problems with air pollution - the air pollution problem in China, for example, is very well known - there will be the collateral benefit of improving air quality.
Concerning the related problem of water and food, both of these are objectives of the European Union's policies. We do support policies that will improve the sanitary quality and supply of water, especially in very poor countries. Regarding food, we were very careful, for example, when we examined the Biofuels Directive, that there should be no competition between feedstocks for food and biofuel. We always take account of these important issues.
Regarding the impact assessment and the issues of competitiveness, these were discussed at length when we adopted the Energy and Climate Package. Many studies have been carried out not only by the Commission but also by industry and by various sectors. The provisions that we have in our legislation will provide the assurances needed to preserve the competitiveness of other European industries, especially small and medium-sized enterprises by, for example, granting free allowances, in many cases up to 100% of their emissions.
So this is something that we are taking into account and, of course, the same applies when we go to 30%. Additionally, if we go to 30%, it will mean that we shall have an ambitious agreement in Copenhagen where all developed countries will undertake similar comparable reduction targets to the European Union and developing countries will accept mitigation actions which will create a level playing field for the whole world. We shall then have comparable reduction obligations which will mean that the problem of competitiveness will not exist.
Subject: Measures to stimulate investment in increasing energy efficiency and the use of renewable energies
The European Environment Agency recently presented provisional statistics for the year 2008 concerning the reduction in greenhouse gas emissions. According to those statistics, emissions in the EU-15 fell by 1.3%, and those in the EU-27 by 1.5%, over 2007 levels, which represents an important step towards achieving the Kyoto Protocol objectives of an 8% reduction in greenhouse gas emissions by 2012 over those in 1990, the reference year.
In view of the fact that the reduction in CO2 emissions is mainly due to the increase in energy efficiency and the use of renewable energies in the transport and housing sectors, and in energy-intensive industries, can the European Commission state what concrete measures it has in mind to help the Member States stimulate investment in increasing energy efficiency and the use of renewable energies?
Mr President, the honourable member of Parliament has rightly highlighted the ongoing improvement in terms of the reduction in emissions of greenhouse gases, which is due in part to energy efficiency measures and the increased use of renewable sources of energy in the transport and housing sectors.
The Commission would point out that energy efficiency and renewable sources of energy also serve other political objectives, such as improving the security of the energy supply of the European Union, strengthening its competitiveness, creating jobs and improving citizens' standard of living.
On account of all these benefits, the Commission is continuing to improve the legislation and programmes of the European Union in this specific sector and to provide financial support.
(RO) Given that we have a timeframe of 10 years until 2020 and that notable results for reducing greenhouse gas emissions may be achieved in the area of energy performance in buildings and the transport sector, and that we are in the midst of an economic crisis and people are losing their jobs, we must emphasise that the green economy can create millions of jobs. We must come up with specific solutions for specific situations. This is why I hope that the solution will be that you, the European Commission, will join efforts with Parliament, and we will be able to find innovative solutions for increasing investments in energy efficiency. Parliament has proposed interesting solutions: an increase in the European Regional Development Fund's rate from 2014, the creation of a new special fund commencing in 2014 and the opportunity to apply a reduced VAT rate, with energy efficiency and the use of renewable energies in mind. Perhaps you could tell us more about this.
A simple question: how does the Commission suggest that Member States should balance the increased use of renewables with the need to keep electricity prices low for competitive purposes?
(DE) What investment incentives should be put in place to speed up the move to renewable energy sources in private households and not just in industrial and commercial enterprises?
Mr President, in answer to Mr Kelly's question, greenhouse gas emissions trading is expected to generate a lot of money for the Member States' treasuries and measures which governments can take include using some of this money to support people on low wages or people who are 'fuel poor''. There is therefore a way and the money is there, apart from anything else, to reply to Mr Kelly's question.
The new Directive on renewable energy sources requires the Member States to provide support and to introduce reforms at administrative level and to infrastructures, so as to facilitate the development of renewable energy sources. Every Member State has undertaken to achieve certain targets by 2020 and must submit a national action plan by June next year on renewable energy, analysing how the targets will be achieved.
As far as the review of the Directive on the energy performance of buildings is concerned, the Commission has also undertaken to provide even more Community financing and to propose new financing to support the implementation of this directive. The Commission is already providing direct funding for various projects relating to energy efficiency and renewable sources of energy, such as:
a series of research and development endeavours based on the research and technological development framework programme;
EUR 727 million for the period 2007-2013 under the programme entitled 'Intelligent Energy - Europe', to help remove obstacles to the development of renewable sources of energy, improve the business environment and raise public awareness;
over EUR 500 million for projects relating to offshore wind farms under the European economic recovery programme, to give impetus to private investment in this particular sector, and
the initiative to finance sustainable energy, which is being managed jointly by the Commission and the European Investment Bank, has a budget of EUR 15 million for 2009 and is designed to mobilise funds from the capital markets and the Marguerite Fund, the European Fund for Energy, Climate Change and Infrastructure, which is being managed by the European Investment Bank.
The Commission is also encouraging the Member States to use a large part of the money available from EU cohesion policy funds to support projects relating to energy efficiency and renewable sources of energy.
Subject: Development assistance in an economic crisis
In this current period, when we are having to contend with an economic crisis, is there a realistic chance of putting in place specific conditions to help the countries most affected? I am referring above all to the very poor countries of the third world. Would it be possible to increase the aid for developing countries? If our own internal problems, such as an insufficient budget or a lack of time, do not allow us to do that, then what is being done to speed up the take-up of funds that have already been assigned to developing countries? My question is essentially whether it is possible to simplify the procedure for allowing this assistance to be increased.
Member of the Commission. - Within its field of competence, the Commission has so far responded rapidly to help prevent disastrous social consequences in developing countries, in particular in the least-developed countries, most of which are ACP states.
These measures include honouring aid commitments and leveraging new resources, acting counter-cyclically, improving aid effectiveness, sustaining economic activity and employment, revitalising agriculture, investing in green growth, stimulating trade and private investment, working together for economic governance and stability, and protecting the most vulnerable in developing countries.
Concrete actions and procedures have already been put in place to speed up delivery of aid. An ad hoc 'Vulnerability FLEX' instrument will mobilise EUR 500 million from the European Development Fund. This V-FLEX is complementary to actions taken by the World Bank and the IMF, and will target the most vulnerable countries with poor resilience capacity, giving rapid grant assistance to help them to maintain priority spending, notably in the social sectors.
As the V-FLEX utilises previously unallocated reserve funds, it represents additional financing for these highly vulnerable countries. EUR 80 million has also been mobilised for the funding under the existing EDF FLEX mechanism for countries that suffered significant export losses in 2008. In addition, the mid-term review of cooperation strategies for countries funded from the EC budget is currently under way, and the mid-term review for ACP countries funded from the EDF has been accelerated in order to re-define and adjust the national strategies and allocations in early 2010.
Nevertheless, it is important to recall that development policy is a shared competence within the EU. The prime responsibility for delivering on the ODA commitments lies with the Member States themselves. I strongly believe that the crisis should not be an excuse for our Member States to water down donors' aid and promises, and I will insist on remaining committed to delivering the promised aid levels, both for EU Member States as well as for other donors. In this regard, we very publicly monitor Member State ODA through our annual Monterrey survey.
On the basis of the information gathered from Member States, we foresee the EU collective ODA increasing from EUR 49 billion in 2008 to EUR 53.4 billion in 2009 and EUR 58.7 billion in 2010. This also means that, without additional steps by Member States to fulfil their individual targets, the collective targets for 2010 will not be achieved. Moreover this crisis has also shown that we have to strengthen the mechanisms for delivering ODA, as the honourable Member rightly pointed out.
The International Aid Effectiveness Agenda embodied in the Paris Declaration and the Accra Agenda for Action are now more important than ever. In these difficult economic times, we have a particular responsibility towards the world's poor to make sure our development assistance is being channelled effectively. I will defend this approach personally at the November Development Council, and the global financial crisis will be at the centre of my political concerns during the weeks ahead.
(PL) Thank you for your explanation. Should the EU not be more active at international level? I am thinking of financial institutions, like the International Monetary Fund and the World Bank, which should be more flexible when determining aid levels and granting aid during the crisis. How can we eliminate tax irregularities and the illegal transfer of profits out of poor countries by various firms? Finally, how can we fairly liberalise commercial exchange to benefit those who deserve help?
(DE) Particularly at times when resources are in short supply, it is important to take targeted action in order to provide the right amount of aid to the right people at the right time. Therefore, my question is: What future measures are planned to evaluate the efficiency and quantify the effect of economic assistance?
Member of the Commission. - As far as the first question is concerned, the cooperation with international institutions - the IMF, World Bank - we are working very closely together with those institutions, for example, for the vulnerability flex. In fact, it is together that we have been identifying the countries that should primarily take profit from this new instrument.
We have also insisted repeatedly to the institutions to grant more loans to the developing countries and, out of the USD 280 billion drawing rights, USD 8 billion will go to the developing countries. So I think we are really at the forefront of influencing the international institutions going in that direction and that will also be the stance of the Commission, of Mr Almunia and me in the meetings of the World Bank and the IMF at the beginning of October in Istanbul.
As far as the second question is concerned, I honestly think that this was the subject of my first reply. I detailed how this should happen. I am ready, of course, to repeat it, but it comes down to the fact that we especially have to pay attention that the aid is used in the proper manner.
Subject: Demographics and development policy in Africa
According to a United Nations study, the population of the African continent could double to two billion by the year 2050, at which point the population of Africa would be double that of the continent of Europe. The average fertility rate in Africa is five children per woman, compared to 1.7 in the Far East and 1.47 in the European Union.
What measures does the Commission intend to propose, in relation to long-term immigration and environment policies among others, to adjust external relations and development cooperation policy to take account of this data?
Member of the Commission. - The Commission shares the concern of the honourable Member that population growth in Africa and the long-term impact of high fertility rates could contribute significantly to increased pressure on Africa's natural resources and determining the development trajectory of the African continent.
Fertility rates tell an important part of the story; according to the UN Population Division, Africa's overall population today is 8% lower than if its fertility rate had stayed at its 1970 levels. Indeed, its fertility rate is expected to decline even below 2.5% by 2050. In urban parts of the continent, an emergent middle class is having fewer children at rates comparable with Europeans. This story is one of promise, of the countries which have attained political stability and achieved impressive economic growth.
Aware of these challenges, the European Commission has a development policy geared to fight poverty, promote sustainable development and tackle political challenges in order to help foster stability. In this field, the Commission is also bound by the strategy endorsed by the 1994 international conference on population and development, further reviewed in 1999.
The strategy has extended the concept of family planning to that of sexual and reproductive health and rights. It emphasises human rights, the empowerment of women, the importance of investing in health and education and the provision of comprehensive reproductive health services to all those who need them. In particular, the education of women has an impact on their reproductive behaviour.
Many studies have found a strong correlation between education and fertility; as literacy improves, fertility rates tend to decrease. Across all of its programmes the Commission expects to commit around EUR 1.7 billion to education for the years 2007-2013; more generally, we are firmly engaged in increasing the level and effectiveness of the collective EU aid to health systems delivering universal coverage of basic services including reproductive health. In this respect, under the EU agenda for action on MDGs - Millennium Development Goals - the EU has undertaken to contribute an additional EUR 8 billion, of which EUR 6 billion for Africa, to health, providing that all aid commitments are fully met.
In order to address environmental pressure, it is of key importance to ensure that local livelihoods are sustainable. This means combating desertification and land degradation and enhancing agricultural productivity, halting over-exploitation of biodiversity, forests and other natural resources including oceans and inland waters; and, finally, ensuring that climate change remains within certain limits and assisting African populations to adapt to climate change.
The Commission, together with the EU Member States, is working on an environmental integration strategy to ensure that development cooperation efforts contribute to these objectives. Our preparations for the Copenhagen Climate Change Summit are to be seen in this light.
At present, the EU is working with the African Union and other regional organisations to strengthen their capacity to address environment and climate change issues. It promotes important initiatives to enhance forest governance, especially through forest law enforcement, governance and trade.
(IT) Mr President, ladies and gentlemen, my question was meant to highlight one particular aspect: that global population growth has an impact both on the use of raw materials and on pollution. However, in developing countries this demographic increase is particularly large, with social and economic consequences too. My question is: would it not be possible to implement aid policies for developing countries in conjunction with family planning policies, possibly through the NGO system?
(DE) It is an interesting fact that two thirds of the population of Africa live in only eight of the 53 states. The problem of overpopulation in Africa is clearly limited to individual countries. To what extent are these facts influencing the development policy of the European Union?
Member of the Commission. - We do not have a specific family planning policy, but this can and does happen at the request of the governments concerned. A lot of maternal deaths result from abortions in unacceptable circumstances. In countries where the legislation allows abortion, the Commission will also support these programmes. So whether or not we take such measures really depends on the countries concerned.
With respect to the second question; I must say that when you look at the African continent and the birth rates, as I explained in my introduction, there is a clear relationship between economic development, the degree of urbanisation and fertility rates. This is not a new phenomenon. We have seen it in all countries all over the globe. One can expect, with global urbanisation and, hopefully, increased growth figures, that the fertility rates might go down. This is not limited, as the honourable Member is suggesting, to some countries. It is rather a phenomenon that is linked to the development of the country concerned.
Subject: Suspension of negotiations on free trade agreement between the EU and Colombia
In the light of the clear evidence that there continue to be killings of trade union activists in Colombia, and particularly in the light of the fact that in 2008, there was an increase of 25% in such killings, is the Commission prepared to recommend a suspension of negotiations on a free trade agreement between the EU and Colombia?
Member of the Commission. - The protection of human rights is of the highest priority in the European Union's relations with Colombia. We are therefore following the situation in Colombia very closely.
We are well aware of the difficulties confronting trade unionism in Colombia, and the continued killings of, and threats against, union leaders and members.
We know this from our information sources, from the reports and statements issued by international treaty bodies, as well as from my own discussions with bodies such as the European Trade Union Confederation.
Serious concerns remain concerning the effective application of the ILO core conventions in the country. We are consistently urging the Government to step up efforts to protect the most vulnerable population groups and to investigate and punish all human rights violations.
Recent attacks on human rights defenders and trade unionists have been the subject of démarches by the EU troika ambassadors in Bogotá and were also raised during recent high-level meetings between European Union and Colombian officials.
Moreover, we have recently launched a bilateral human rights dialogue with the Colombian Government which provides a channel for a more regular and systematic exchange of information and experience in the human rights field, and will help inform technical cooperation.
Furthermore, we are seeking to include additional guarantees in the planned multiparty trade agreement in order to improve implementation of core labour and environmental conventions in Colombia as part of the Sustainable Development Chapter. We are also proposing monitoring by civil society institutions on the implementation of labour laws. We hope that in this manner the agreement will help to improve the situation for labour rights activists in Colombia.
I know that human rights are a high priority, and I am at a loss to understand why the European Union, which prides itself on being the champion of human rights in the world, should even contemplate a trade agreement with a regime like that of Colombia.
Twenty-seven trade unionists have been murdered since the beginning of January 2009. This figure speaks for itself, and it has been proven in the past that the way to get the message across is to hurt these countries economically, as happened in the case of the sanctions against South Africa.
I genuinely believe that we should be sending a delegation to Colombia to see the actual situation at first hand, rather than holding a dialogue with them. We should have people out there on the ground, and we should suspend any trade negotiations with Colombia until such time as we are assured that human rights there are on a par with the rest of the world.
I am very pleased that Mr Higgins has asked his question. He is absolutely right about the situation he has described and you yourself, Commissioner, have now acknowledged the facts of the case.
Will the Commission, in the light of this, firstly suspend their GSP+ agreement with Colombia and, secondly, suspend our negotiations for a free trade agreement, until we get the assurances from the Colombian Government that trade unionists, human rights activists and others can go about their business safely in that country?
Member of the Commission. - I am grateful to both, and I understand the passion and strength of feeling. I am not convinced that suspending negotiations will achieve what both honourable Members would wish to achieve. What I think we have to do is to continue the dialogue, continue working to include in our discussions and, more importantly, in our agreements, an absolute guarantee along the lines that both honourable Members are looking for.
That is the approach that I have taken. It does not mean, I hasten to add, that I have not invited those who have already talked to me to continue with their contribution to making sure that we are on the right lines, and, of course, I keep it under review, but at the present time, that is the course of action I have decided upon.
Subject: International trade recovery
The visible slowdown in international trade growth figures in 2008 was followed by a further contraction in 2009, far exceeding the actual extent of the economic recession. The European Council (Brussels, 19-20 March 2009) 'recognising that free and fair trade is a key element for global recovery', called for 'a swift conclusion of bilateral trade negotiations and of the WTO Doha Development Agenda'.
Can the Commission provide the following information:
What trade funding initiatives has it taken? What progress has been made by current trade negotiations and what measures are being envisaged to consolidate EU external trade flows?
Member of the Commission. - It is true, of course, that international trade has been particularly deeply affected by the crisis. The World Trade Organisation secretariat estimates that global trade will drop by 10% in 2009, with a 14% decline in developed countries and about 7% for emerging countries. This calls for ambitious reactions, which is what we have been doing, both on trade finance, multilateral negotiations and bilateral negotiations.
Together with Member States, we have taken a number of important steps to increase the availability of trade finance. Where commercial parties were no longer willing or able to provide export finance insurance, Member States have stepped in via the export credit agencies.
With regard to short-term insurance, this has been facilitated by the Commission decision to temporarily relax the conditions to offer such support. We furthermore agree to temporary relaxation of the OECD rules on medium- to long-term credit insurance.
At the multilateral level, we strongly endorse the commitments made in the G20 context for national export credit agencies to make available sufficient government export credit insurance capacity where this is needed, and we also support the efforts by multilateral financing organisations to make available new trade financing facilities or increase the envelopes of existing ones.
To make sure we consolidate and increase exports, we are continuing to pursue the various trade negotiations we have engaged in. Honourable Members know that the priority on the multilateral front is, and remains, an ambitious, balanced and comprehensive conclusion to the Doha Round, which would reap great benefits for the world and, of course, for the European economy.
The recent meeting in New Delhi which I attended has provided new political momentum and, together with the upcoming G20 Summit in Pittsburgh, it will hopefully enable us to conclude the deal in 2010.
We are calling for real engagement with key World Trade Organisation partners in the months ahead in order to move the negotiations forward on the basis of the package which has been tentatively negotiated up until this point. As Members know, we are pursuing a range of bilateral agreements in conjunction with this.
(EL) Mr President, under pressure from the economic crisis, many states are introducing measures to invigorate their domestic industries. The most recent example is the decision by US President Barack Obama to impose duties on tyre imports from China.
Has the Commission evaluated the impact on European exports of the policies of our third country trading partners, such as the 'Buy American' or 'Buy Chinese' campaigns?
Member of the Commission. - I have indeed been discussing with the United States and with China - from which I came last week - 'Buy American' and 'Buy Chinese' - two very different programmes; at least that is what I am reliably informed. I have read the legislation for 'Buy American'. I am concerned much more about the implementation by individual states in the United States than I am by what it actually said.
'Buy Chinese' is a different proposition. I am reassured to some extent by what both the Trade Minister, Chen Deming, and the Vice-Premier, Tang Jiaxuan, said to me last week about the objective and the way in which European businesses would be treated, but I remain vigilant to make sure that neither directly nor indirectly does European business suffer.
In terms of the current position on tyres, which I think the honourable Member is referring to, we are just watching that at the moment to see exactly what will happen. The honourable Member is right to point to it as an important area that we need to keep an eye on and see what happens and obviously I am happy to keep in touch on that.
In the absence of Mr Moraes, I am afraid Question 27 falls.
Subject: Marketing European beef and lamb products
What measures is the European Union pursuing to help market the sale of European beef and lamb products in third countries and does the Commission intend to bring forward any new initiatives to help in this process?
Member of the Commission. - We work actively to tackle what are very complex vital sanitary barriers, and with this to help market the sale of European products like Irish beef and lamb. The Market Access Strategy, and particularly the Market Access Partnership launched in 2007, is the centrepiece of the Commission's work in that respect. The Market Access Strategy sets up a stronger partnership between the Commission, Member States and business to enhance the work of detecting, analysing, prioritising and removing barriers.
The specificity of this strategy is that it is done through the right mix of various trade policy instruments. That means using multilateral and bilateral channels and complementing the more formal medium to long-term policy instruments with political contacts and with joint trade diplomacy.
Our efforts in relation to this market access have been stepped up considerably in recent years, and we have several success stories to show we are going in the right direction. For example, we managed to confine a few countries and lift the ban on EU exports of meat due to the dioxin and PCBs contamination incident in Ireland in December 2008, and recently we were successful in opening Saudi Arabia, Jordan and the Philippines to the import of EU beef and to treat certain SPS issues in a more trade-friendly manner with Egypt and Israel.
We keep insisting on the different levels with countries such as Indonesia, Malaysia and Korea, to bring some of their legislation fully in line with the requirements of the SPS agreement and of the international standards of the World Organisation for Animal Health. We have asked EU beef businesses to come forward with their specific concerns and to make suggestions on how we might tackle barriers in key markets. It has recently had very positive feedback, and a presentation made by an Irish business association will help us in setting priorities and continuing our work.
Can I ask the Commissioner if she would consider a thorough and full examination of the food promotion budget? It has been in operation since the 1970s, is very restrictive and needs to be reformed. Furthermore, would the Commissioner agree that improving the competitiveness of the European Union food sector will help the European Union pull itself out of the economic recession?
It is well known that European beef and lamb products comply with the highest standards. What measures is the Commission taking, if any, to encourage or demand that similar standards apply to trading partners, particularly in Brazil?
Member of the Commission. - First of all, I am not familiar with the particular area that the honourable Member mentioned, so, if I may, I will come back to him in writing about that.
However, I agree completely on the question of the value and importance of the industry to the European Union and to trade. Indeed, it is an area where we have increasingly to look and focus. I work very closely with Commissioner Fischer Boel when looking at trade agreements to make sure that the agriculture side of our agreements represents a real strength and a real opportunity. I hope that, as our negotiations unfold, the honourable Member will see more of the value that we place on this.
In terms of the reciprocity principle, we are negotiating with and training third-country officials so that they understand what the EU system is, so as to build their confidence in the level of protection offered to EU consumers and to their consumers alike.
We insist that third countries respect their international obligations, notably the World Trade Organisation SPS agreement, making sure that, when setting requirements, they respect international standards or base their requirements on science.
Subject: Environmental damage caused by lignite mining in the Czech Republic and central Germany
What view does the Commission take of the environmental damage caused by opencast lignite mining and lignite-burning power stations in the Czech Republic and central Germany, and of the progress with plans to decommission lignite plants and return affected land to nature?
Mr President, the environmental damage which may be caused by the mining and use of lignite in power plants is an issue which is adequately addressed under Community legislation.
Under the Mining Waste Directive, units which process mining waste must have authorisation which includes a waste management plan and a plan for the closure and rehabilitation of facilities. These units have to provide a financial guarantee to cover the cost of rehabilitation of the land.
The directive makes provision for inspections to be carried out by the competent authorities and includes obligations relating to the prevention of air, water and land pollution. The directive has applied to new facilities since May 2008. Facilities which already existed must obtain authorisation, in accordance with the directive, by May 2012.
The Member States must also prepare a list of abandoned and decommissioned facilities which cause or may cause environmental damage by mid-2012.
The regulatory framework of the European Union also includes other directives, such as the ΙPPC Directive and the Large Combustion Plant Directive. As far as environmental liability is concerned, the Land Directive is before the Council, but has not progressed. Of these, the most important is, of course, the ΙPPC Directive, which requires large combustion plants to obtain an authorisation based on the application of best available practices.
At the same time, the Large Combustion Plant Directive sets minimum limit values on emissions for the most important atmospheric pollutants. If a plant ceases to operate, the ΙPPC requires the operator to take measures to prevent any risk of pollution and to take measures to rehabilitate the area.
This legal framework safeguards a high level of environmental protection in the event of possible environmental damage from lignite-fuelled plants.
Now, as far as the closure of plants is concerned, this will be judged depending on whether plants comply with statutory requirements.
(DE) Thank you for your accurate and comprehensive answer. However, I did also ask specifically about the border areas, in other words Germany and the Czech Republic, Germany and Poland, Poland and the Czech Republic. There are many of these cases in these areas. I would like to ask whether you believe that there is sufficient cross-border cooperation between the relevant states and whether the Commission is providing support for cross-border measures in these areas, in particular as part of the regional programmes.
Mr President, first there are various sources of financing, both for the Czech Republic post-2007 and for Germany. I must, of course, also remind you that, with the energy and climate package approved last December, there will be sufficient money from the scheme to trade greenhouse gas emissions which, under the agreement reached, must be reduced by 50% in order to combat climate change and other related uses.
This means that facilities, especially outdoor lignite mining facilities, by definition destroy the environment and nature with various problems caused not only to the natural state of the land, but also to water from other pollutants and, as we know, from the generation of large quantities of carbon dioxide, given that lignite is, from this point of view, the worst fuel. On a scale from one to ten, it is perhaps one of the worst in terms of carbon dioxide emissions. I should like to say that money can also be obtained from emissions trading and, as far as Germany in particular is concerned, I have to say that emissions are being traded even as we speak. Consequently, there is also money from this source. However, apart from that, I should like to say that there is Community financing which can also contribute to the restoration of environmental damage from mining activities.
The regional operational programmes for the period 2000-2006 funded projects to regenerate areas which had been badly affected by the mining of brown coal in certain federal states in former East Germany, such as Saxony, Saxony-Anhalt and Thuringia. Provision is made for this type of support to continue in the relevant programming documents for the 2007-2013 period.
As far as the Czech Republic is concerned, the North-West regional operational programme for the period 2007-2013 finances actions to regenerate and rehabilitate abandoned mining areas. The 'Environment' operational programme also makes provision, as one of its priorities, for the regeneration of abandoned mining areas and, of course, cooperation not only between countries, but also between regional organisations, benefits both sides.
Questions which have not been answered for lack of time will be answered in writing (see Annex).